Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the RCE filed on July 18, 2022. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “(i) generate a graphical interface presenting a plurality of continuous delivery segments, (ii) receive, through the graphical interface, a first user input selecting a first segment of the plurality of continuous delivery segments, and (iii) receive, through the graphical interface, a second user input selecting a second segment of the plurality of continuous delivery segments; a configurator engine configured to: (i) configure a plurality of tools based on one or more toolchain rules, the plurality of tools being configured without requiring input from a user, (ii) generate a toolchain comprising the plurality of tools after the configuration, (iii) determine a segment dependency between the first segment and the second segment in response to the second user input, and (iv) generate a continuous delivery pipeline model based on the first user input, the second user input, and the segment dependency, the continuous delivery pipeline model including at least the first segment and the second segment; an orchestrator engine configured to execute an instance of the continuous delivery pipeline model; and a non-disruptive toolchain engine configured to: (i) trigger at least a portion of the toolchain to perform a continuous delivery action associated with the continuous delivery pipeline model in response to the execution, and (ii) permit a non-disruptive adjustment of the toolchain,” in independent claims 1, 11, 19, and 20, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 9,645,858 to Winterfeldt et al. discloses modeling an overall application architecture, or topology, that includes individual and clustered nodes (e.g., VMs), logical templates, cloud providers, deployment environments, software services, application-specific code, properties, and dependencies between top-tier and second-tier components. The application can be deployed according to the application blueprint, which means any needed VMs are provisioned from the cloud infrastructure, and application components and software services are installed.
NPL to Wu et al. discloses pipelining and integration of multiple (big) data-processing and data-analytics jobs. A pipeline framework supports the building of data pipelines involving heterogeneous execution environments. It reuses the existing code of the deployed jobs in different environments and provides version control and dependency management that deals with typical software engineering issues.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192